Citation Nr: 0503784	
Decision Date: 02/11/05    Archive Date: 02/22/05

DOCKET NO.  96-04 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
service-connected dysthymic disorder prior to May 24, 2004.

2.  Entitlement to an evaluation in excess of 70 percent for 
service-connected dysthymic disorder with 
obsessive/compulsive disorder from May 24, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran had active service from October 1966 to October 
1970.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a May 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York, which denied the veteran's claim of entitlement to an 
evaluation in excess of 10 percent for his service-connected 
nervous condition.  The veteran filed a timely notice of 
disagreement and the RO subsequently provided a statement of 
the case (SOC).  In December 1995 the veteran perfected his 
appeal, and the issue was subsequently certified to the 
Board.

In a subsequent rating decision dated in May 1996, the RO 
increased the evaluation of the veteran's service-connected 
nervous disorder from 10 to 30 percent.  Although that 
increased evaluation was granted during the pending appeal, 
the case is considered still on appeal for a higher 
evaluation.  See AB v. Brown, 6 Vet. App. 35, 38 (1993), 
holding that, when a veteran files an NOD as to the 
assignment of a particular rating and requests an increase, 
the RO and the Board are required to construe the appeal as 
an appeal for the maximum benefit allowable by law or 
regulation, and thus to consider all potentially applicable 
disability ratings.  It follows that such a claim remains in 
controversy where less than the maximum benefit available has 
been awarded.

The veteran presented testimony at a personal hearing before 
a regional Hearing Officer in February 1996, and at a Travel 
Board hearing before the undersigned Veterans Law Judge in 
February 2003.  Transcripts of the hearings have been 
attached to the claims file.  

On June 16, 2003, the Board issued a decision which 
determined that an increased rating, to 50 percent, was 
warranted for the service-connected nervous condition, 
currently diagnosed as dysthymic disorder.  The veteran 
thereafter appealed the June 2003 Board decision to the Court 
for a rating in excess of 50 percent granted by the Board.  
In February 2004, the Secretary of Veterans Affairs, by and 
through the Office of the General Counsel, and the appellant 
filed a Joint Motion for Partial Remand (Joint Motion).  The 
motion requested that the Court vacate that part of the 
Board's June 2003 decision which denied a rating in excess of 
50 percent for the service-connected dysthymic disorder, and 
that the matter be remanded to the Board to provide adequate 
reasons and bases as to why a rating in excess of 50 percent 
was not warranted for the service-connected dysthymic 
disorder.  By an Order dated in February 2004, the Court 
granted the Joint Motion, and the case was thereafter 
returned to the Board.

The Board remanded the claim in May 2004 for further 
development.  In an August 2004 rating decision, the RO 
granted a 70 percent disability evaluation for dysthymic 
disorder and obsessive compulsive disorder, effective from 
May 24, 2004.  A supplemental statement of the case was 
issued in August 2004, and the case has been returned to the 
Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the appellant.

REMAND

The Board notes that the initial grant of service connection 
for a psychiatric disorder was effected by the RO in a 
November 1984 rating decision, when the award was based upon 
a finding that the veteran had an adjustment disorder with 
depressed mood which was a disability directly due to and 
proximately the result of his service-connected bilateral 
sensori-neural hearing loss.  As will be discussed below, the 
current rating is based upon a diagnosis of dysthymic 
disorder and obsessive compulsive disorder.

In the Joint Motion for Partial Remand, the parties moved for 
an order partially vacating the June 16, 2003, decision of 
the Board, to the extent that it denied a rating in excess of 
50 percent for service-connected dysthymic disorder.  The 
Board is aware that, during the pendency of this appeal, the 
Rating Schedule was amended with regard to rating mental 
disorders, effective November 7, 1996.  61 Fed. Reg. 52,695 
(Oct. 8, 1996) (now codified at 38 C.F.R. § 4.130).  The 
Joint Motion noted that, although the Board had noted the 
"old" and "new" criteria for a 50 percent evaluation, it 
had failed to set forth the criteria for higher ratings and 
failed to adequately discuss the veteran's symptomatology in 
relation to the criteria for such ratings.  

The Board remanded the claim for further development, which 
included a VA examination.  After review, the RO assigned a 
70 percent disability evaluation for dysthymic disorder and 
obsessive compulsive disorder, effective from May 24, 2004, 
under the revised criteria.  It does not appear, however, 
that the RO considered the claim under the old criteria, 
either prior to or since May 24, 2004, and under the revised 
criteria from November 7, 1996, to May 24, 2004.

In addition, in Appellant's Brief, filed with the Board in 
January 2005, the veteran's representative contended out that 
the Appeals Management Center (AMC) has failed to provide any 
reasons or bases as to why the evidence prior to the May 2004 
examination did not meet the criteria for a higher rating 
under either the old or new criteria.  The representative 
therefore asserts that the AMC's action did not fully address 
the mandate of the Joint Motion, which was approved by the 
Court.  Accordingly, the claim must be remanded for the RO to 
readjudicate the claim prior to appellate review.

Regrettably, therefore, to ensure that VA has met its duty to 
assist and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following:

The RO should readjudicate this claim, with 
consideration of the veteran's symptoms 
under both the old and revised criteria for 
rating mental disorders for the time 
periods applicable during the pending 
appeal.  If any benefit sought on appeal 
remains denied, the appellant should be 
provided a supplemental statement of the 
case (SSOC).  An appropriate period of time 
should be allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


